Citation Nr: 0817451	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  06-18 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran had active military service from February 1975 to 
August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to 
nonservice-connected pension benefits.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Service connection is not currently in effect for any 
disability.

3.  The veteran does not have a lifetime disability which 
would render it impossible for an average person to follow a 
substantially gainful occupation.

4.  The veteran's disability picture does not permanently 
preclude him from engaging in substantially gainful 
employment consistent with his age, educational background, 
and work experience.


CONCLUSION OF LAW

The requirements for a permanent and total disability rating 
for pension purposes are not met.  38 U.S.C.A. §§ 1502, 1521, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.321(b)(2), 3.340, 3.342, 4.15, 4.16, 4.17 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for entitlement to 
nonservice-connected pension benefits was received in 
September 2005.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
October 2005.  This letter notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in any 
evidence in his possession that would support his claim.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in August 2006.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service medical records and all relevant VA and private 
treatment records pertaining to his claimed disabilities have 
been obtained and associated with his claims file.  He has 
also been provided with a VA medical examination to assess 
the nature and severity of his current medical conditions.  
Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.  

Laws and Regulations

The veteran seeks entitlement to nonservice-connected pension 
benefits.  

The law authorizes the payment of a nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  Basic entitlement exists if a veteran: (1) who 
meets the service requirements as prescribed in 38 U.S.C.A. § 
1521(j); (2) is permanently and totally disabled from 
nonservice-connected disability not due to his/her own 
willful misconduct; and (3) meets the net worth requirements 
under 38 C.F.R. § 3.274, and does not have an annual income 
in excess of the applicable maximum annual pension rate 
specified in 38 C.F.R. §§ 3.23, 3.3 (2007).  See 38 U.S.C.A. 
§§ 1502, 1521 (West 2002).

Basic eligibility for pension benefits exists when a veteran 
has active service of 90 days or more during a period of war; 
has active service during a period of war and was discharged 
or released from such service for a service-connected 
disability; has active service for a period of 90 consecutive 
days or more and such period began or ended during a period 
of war; or has active service for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war.  See 38 U.S.C.A. § 1521(j) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.3 (2007).

A finding of permanent and total disability for pension 
purposes can be established under VA regulations by 
"objective" and "subjective" standards.  See Brown v. 
Derwinski, 2 Vet. App. 444, 446 (1992); see also Talley v. 
Derwinski, 2 Vet. App. 282 (1992).

Permanent and total disability may be shown in two ways:

(1) the veteran must be unemployable as a result of a 
lifetime disability (the "subjective" standard which is 
based on the disabilities, age, occupational background, and 
other related factors of the individual veteran whose claim 
is being adjudicated) or,

(2) even if not unemployable, if the veteran suffers from a 
lifetime disability which would render it impossible for the 
average person with the same disability to follow a 
substantially gainful occupation (the "objective" standard 
which is based on the percentage ratings assigned for each 
disability from the Schedule for Rating Disabilities, 38 
C.F.R., Part 4 (Ratings Schedule)).  See Brown, 2 Vet. App. 
at 446.

The "objective" standard requires demonstration of specific 
minimum percentage ratings and the permanence of those 
percentage ratings for pension purposes.  See 38 C.F.R. §§ 
4.16(a), 4.17.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2007).  If the minimum schedular evaluation 
requires residuals and the schedule does not provide a no-
percent evaluation, a no-percent evaluation is assigned when 
the required residuals are not shown.  See 38 C.F.R. § 4.31 
(2007).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16.

All veterans who are basically eligible and who are unable to 
secure and follow a substantially gainful occupation by 
reason of disabilities which are likely to be permanent shall 
be rated as permanently and totally disabled.  For the 
purpose of pension, the permanence of the percentage 
requirements of § 4.16 is a requisite.

When the percentage requirements are met, and the 
disabilities involved are of a permanent nature, a rating of 
permanent and total disability will be assigned if the 
veteran is found to be unable to secure and follow 
substantially gainful employment by reason of such 
disability.  See 38 C.F.R. § 4.17.  If a permanent and total 
disability rating is not warranted under the "objective" 
standard and the veteran is unemployable, the RO should 
consider the issue of entitlement to a permanent and total 
disability rating on an extra-schedular basis.  See Roberts 
v. Derwinski, 2 Vet. App. 387, 390 (1992).

VA regulations 38 C.F.R. §§ 3.321(b)(2) and 4.17(b) require 
that a veteran be "unemployable" before consideration of 
extraschedular entitlement to pension benefits.  
Consideration must be given to the veteran's disabilities, 
age, occupational background, and other related factors.

The significant issue is whether the veteran is capable of 
performing the physical and mental acts required of 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  Marginal employment 
shall not be considered substantially gainful employment.  
Marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the United States Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may be found to exist if the 
veteran is working in a protected environment, such as a 
family business or sheltered workshop; or as a self-employed 
person receiving less than half the usual remuneration for 
that work.  See 38 C.F.R. §§ 4.16(a), 4.17(a) (2007).

Permanence of total disability will be taken to exist when 
such impairment is reasonably certain to continue throughout 
the life of the disabled person.  Diseases and injuries of 
long standing which are actually totally incapacitating will 
be regarded as permanently and totally disabling when the 
probability of permanent improvement under treatment is 
remote.  The age of the disabled person may be considered in 
determining permanence.  See 38 C.F.R. § 3.340(b) (2007).

Factual Background and Analysis

Evidence of record reflects that the veteran is 51 years old 
and has a 12th grade, high school education.  On his 
application for pension, the veteran indicated that he was 
self-employed as a hair stylist and has not worked since 
becoming totally disabled in 1993.  The veteran contends that 
he is permanently and totally disabled as a result of a back 
injury sustained in April 1993.

Private treatment records dated from Piedmont Hospital detail 
that the veteran was hit and injured by a falling tree in 
April 1993.  An April 1993 thoracic spine X-ray report 
revealed findings of mild anterior wedging of T5, loss of 
height of T12 and T9 vertebra, and questionable changes at 
T10.  An April 1993 lumbar spine X-ray report listed an 
impression of mild loss of height of the superior end plates 
of T12 - L1 and L2 as well as the anterior wedge compression 
of the t-spine at L4.  In an April 1993 orthopedic 
consultation report, a private physician noted that the 
veteran was struck by a descending tree while attempting to 
cut it down.  It was noted that the veteran did not report 
any prior episodes of lumbar discomfort or injury and 
reported no lasting extremity pain, numbness, weakness, or 
incontinence.  X-ray findings were noted to show a stable L1-
2 compression fracture measuring 10 to 20% with no sagittal 
instability.  During his nine-day hospitalization, he was 
noted to suffer from hepatitis B as a result of past 
intravenous drug abuse.  An April 1993 discharge summary 
listed an assessment of compression fractures of the lumbar 
spine and pulmonary contusion, rule out cardiac contusion.  
He was released to self-care, with progress as tolerated.

VA treatment notes dated from October 2001 to February 2006 
detail treatment for various medical conditions including a 
rib contusion, headaches, hepatitis B, positive hepatitis C 
antibody, tobacco use, history of polysubstance abuse, 
history of positive purified protein derivative (PPD) 
tuberculosis test, acid reflux, candida rash, and back pain.  
Treatment notes dated in September 2005 indicate that the 
veteran was reestablishing medical care after being displaced 
as a result of Hurricane Katrina.  At that time it was 
remarked that the veteran had no impaired use of his upper or 
lower extremities, no need for assistance with transfers, no 
difficulty with ambulation or mobility, and no trouble 
bathing, dressing or with self-feeding.  It was also noted 
that the main purpose of the veteran was to seek 
assistance/funding relating to Hurricane Katrina.  He 
indicated that he was unable to obtain funding from FEMA, as 
he had no proof of residency in New Orleans.  It was revealed 
that the veteran had no VA records since 2000, and had not 
been enrolled at any VA facility.

A January 2006 verification from the Social Security 
Administration was to the effect that the veteran was not 
receiving any benefits from that agency.  

In an August 2006 VA general medical examination report, the 
veteran indicated that he had fractured some spinal vertebra 
when a tree fell on him in 1993.  He complained of daily back 
pain with any strenuous use as well as pain between scapulae 
in the mid to upper thoracic region.  The veteran reported 
that his prior employment was as a hairdresser and that he 
was currently unemployed because his arms fatigue rapidly, 
which makes it difficult for him to hold them overhead for a 
long period of time.  It was noted that the veteran could 
walk without specific limits, that his activities of daily 
living were not impaired, and that he did not suffer from any 
incapacitating episodes.  Physical examination findings were 
noted as normal posture and gait, normal lower extremity 
strength and sensory responses, able to raise both arms, and 
normal back examination.  Range of motion findings of the 
lumbar spine were listed as forward flexion - 90 degrees, 
extension - 30 degrees; right and left lateral bending - 30 
degrees; and right and left rotation - 45 degrees.  Range of 
motion findings of the bilateral shoulders were listed as 
abduction - 180 degrees and internal and external rotation - 
90 degrees.  It was further noted that the veteran did not 
have any dermatologic, metabolic, neurologic, or mental 
health abnormalities.  The examiner listed a diagnosis of 
objectively normal examination of the spine with pending X-
rays to confirm his reported prior diagnosis of prior 
fracture of vertebral bodies.  X-ray reports revealed 
findings of evidence of prior trauma affecting L1 and L2 
superior end plates with some retrolisthesis of L5 upon S1 
which may be associated with some osteophyte formation 
posterior and some upper lumbar wedging consistent with prior 
trauma. 

As an initial matter, the Board first notes that the veteran 
meets the active duty requirement for basic eligibility for 
pension benefits, i.e., he served on active duty for a period 
of ninety (90) consecutive days or more that began during a 
period of war.  See 38 U.S.C.A. §§ 101(11)(29); 1521(j)(3).

However, based on a thorough review of the record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for a nonservice-connected disability pension 
benefits.  The Board notes that service connection is not 
currently in effect for any disability.  Further, applying 
the permanence requirements of 38 C.F.R. § 4.16, the veteran 
does not, therefore, qualify for a combined 100 percent 
schedular rating, nor does he have one disability rated at 60 
percent or higher or two or more disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  See 38 C.F.R. §§ 4.16, 4.17 
(2007).  In addition, the Board finds that the medical 
evidence does not reflect that the veteran is unable to 
secure and follow substantially gainful employment by reason 
of his nonservice-connected disabilities.

When seen by VA in September 2005, it appeared that the 
veteran was seeking funds based on being displaced by 
Hurricane Katrina.  It was noted at that time that the 
veteran had no impaired use of his upper or lower 
extremities, no need for assistance with transfers, no 
difficulty with ambulation or mobility, and no trouble 
bathing, dressing or with self-feeding.  This has been 
reinforced by findings in the February 2006 VA medical 
examination report wherein it was noted that he could walk 
without specific limits, that his activities of daily living 
were not impaired, and that he did not suffer from any 
incapacitating episodes.  

Accordingly, in this case, in order to grant a permanent and 
total disability rating for pension purposes, the evidence 
must show that the veteran meets the requirements for pension 
on an extraschedular basis.

Under the applicable criteria, where the evidence of record 
establishes that an applicant for pension who is basically 
eligible fails to meet the disability requirements based on 
the percentage standards of the rating schedule, but is found 
to be unemployable by reason of his disabilities, age, 
occupational background and other related factors, a 
permanent and total disability rating on an extraschedular 
basis may be approved.  See 38 C.F.R. § 3.321(b)(2).

Among the requirements for VA non-service-connected pension 
is that a veteran be permanently and totally disabled from 
disabilities not due to his own misconduct. See 38 U.S.C.A. 
§§ 1502, 1521; 38 C.F.R. §§ 3.321, 3.340, 3.342, 4.15, 4.16, 
4.17. Alcohol and drug abuse are considered willful 
misconduct conditions and may not be considered in support of 
his VA pension claim.  See 38 C.F.R. § 3.301.

The Board has determined that employment consistent with the 
veteran's current disabilities is not precluded, as there is 
an absence of any medical evidence showing permanent and 
total incapacity due to any physical disability.  There is no 
indication that the veteran's physical problems result in 
significant functional impairment.  While evidence clearly 
indicates that the veteran suffered a serious back injury in 
1993, current objective medical findings indicate that the 
veteran's lumbar spine and arms function normally.  In sum, 
the veteran's disabilities, when evaluated in association 
with his educational, occupational background, and age are 
not shown to preclude all kinds of substantially gainful 
employment should the veteran choose to seek such 
opportunities.  As such, the Board further finds that a 
permanent and total rating on an extraschedular basis is not 
warranted. 

For the foregoing reasons, the Board concludes that the 
veteran is not entitled to a permanent and total disability 
rating for nonservice-connected pension purposes.  See 38 
U.S.C.A. §§ 1502, 1521; 38 C.F.R. §§ 3.321, 3.340, 4.15, 
4.16, 4.17.  The Board finds that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
nonservice-connected pension benefits.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to nonservice-connected pension benefits is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


